Case 1:16-cv-07256-JGK-JLC Document 182 Filed 09/13/21 Page 1of1

 

 

 

 

 

UNITED STATES DISTRICT COURT Copy mailed t
SOUTHERN DISTRICT OF NEW YORK “Opy 0 pro se party(ies)
at docket address
JOSHUA ROSNER,
Plaintiff,
- against -
UNITED STATES OF AMERICA, 16 Civ. 7256 (JGK)
Defendant.

ORDER

 

 

JOHN G. KOELTL, District Judge:
The parties are directed to submit their motions for
summary judgment by October 29, 2021. Responses are due on

November 29, 2021. Any replies are due on December 17, 2021.

SO ORDERED .

Dated: New York, New York a
September 13, 2021 Soy 6, (Ot

~ John G. Koeltl
United States District Judge

 

 
